 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 58Midwest Canvas Corp. and Manufacturing, Produc-tion & Service Workers Union, Local #24, Peti-tioner and Production Workers Union of Chi-cago and Vicinity, Local 707, National Produc-tion Workers Union, Intervenor. Case 13ŒRCŒ19352 August 14, 1998 DECISION AND ORDER REMANDING                 FOR A HEARING BY CHAIRMAN GOULD AND MEMBERS LIEBMAN            AND BRAME The National Labor Relations Board, by a three-member panel, has considered an objection to an election held on October 3, 1997,1 and the Regional Director™s report recommending disposition of it.2  The election was conducted pursuant to a Stipulated Election Agreement.  The tally of ballots shows 76 for the Petitioner and 36 for the Intervenor with 11 challenged ballots, an insufficient number to affect the results. The Board has reviewed the record in light of the ex-ceptions and brief and has decided to remand this case for a hearing for the reasons set forth below. In her report, the Regional Director recommended sus-taining Objection 1 on the basis that the late opening of the polls3 deviated from the election procedure and cre-ated doubt and uncertainty which warranted setting aside the election. The Regional Director found that it was impossible to determine whether the election™s late start affected the results of the election. In its exceptions, the Petitioner contends that the late opening of the polls did not warrant setting aside the election because the number of eligible employees who did not vote was insufficient to change the results of the election.  The Petitioner claims that it sought to introduce evidence to the Regional Director which showed that the number of eligible voters was less than what was re-ported on the Excelsior list, and that when the ineligible employees are removed from the list, the number of pos-sibly disenfranchised employees is not determinative of the results of the election.4  The Petitioner argues that, at a minimum, the Regional Director should have ordered a hearing to determine whether any of the 19 employees in question were eligible to vote in the election. For the reasons set forth below, we find merit in the Petitioner™s exceptions.                                                                                                                      1 All dates are in 1997, unless stated otherwise. 2 In her report, the Regional Director found it unnecessary to con-sider the merits of Intervenor™s Objections 2-8 in light of her conclu-sion that the election must be set aside as a result of the conduct alleged objectionable in Objection 1. 3 The polls did not open until 7:20 a.m., 20 minutes after the polls were scheduled to be open, because the Employer did not provide ac-cess to the facility where the election was scheduled to be conducted. 4 The Petitioner alleges that at least 19 employees were terminated or quit between August 31, when the Excelsior list was created, and the day of the election, and that accordingly there were only 141 eligible voters rather than the 160 eligible employees named on the Excelsior list. The Petitioner argues that if there were only 141 eligible voters, the number of possibly disenfranchised voters would be insufficient to affect the election results. Accordingly, there would be no need to set aside the election because of the late opening of the polls. The relevant principles were summarized in Jobbers Meat Packing Co., 252 NLRB 41 (1980). The Board ﬁdoes not set aside an election based solely on the fact that the Board agent conducting the election arrived at the polling place later than scheduled, thereby causing the election to be delayed.ﬂ Id. However, the Board has set aside elections where one of the following three addi-tional factors was present: (1) ﬁthe votes of those possi-bly excluded could have been determinativeﬂ;5 (2) ﬁthe record also showed accompanying circumstances that suggested that the vote may have been affected by the Board agent™s late opening or early closing of the pollsﬂ;6 or (3) ﬁit was impossible to determine whether such ir-regularity affected the outcome of the election.ﬂ7 Id. These principles were reaffirmed in Celotex Corp., 266 NLRB 802, 803 (1983), and more recently in Wolverine Dispatch, Inc., 321 NLRB 796 (1996). The second and third factors are absent here. In other words, the record does not show any ﬁaccompanying circumstancesﬂ suggesting that the late opening of the polls affected the vote. Nor is it ﬁimpossibleﬂ to deter-mine if the irregularity affected the outcome of the elec-tion.  To the contrary, the Petitioner contends that it can be determined if the irregularity affected the outcome of the election, but the Regional Director erroneously re-fused to consider its evidence.  Accordingly, we now turn to an examination of the first factor, i.e., whether the number of employees possi-bly disenfranchised is sufficient to affect the election outcome. In order to determine whether the number of possibly disenfranchised employees is sufficient to be determinative, we must know how many eligible voters there were in the unit. Thus, evidence is required con-cerning the eligibility status of the 19 employees alleged by the Petitioner to be ineligible voters. If, as alleged by the Petitioner, there were only 141 eligible voters, then there would have been only 18 pos-sibly disenfranchised employees because 123 employees appeared at the polls.  This number of possibly disen-franchised employees would be insufficient to affect the results of the election.  Thus, even if it is assumed that those 18 votes, as well as the 11 votes of the challenged voters (a total of 29) were for the Intervenor, the Interve-nor would still not have sufficient votes to defeat the  5 The Board cited, inter alia, Nyack Hospital, 238 NLRB 257 (1978) (technical unit and service and maintenance unit). 6 The Board cited, inter alia, Nyack Hospital, supra (office clerical unit). 7 The Board cited Kerona Plastics Extrusion Co., 196 NLRB 1120 (1972). 326 NLRB No. 12  MIDWEST CANVAS CORP. 59Petitioner as the tally shows 76 for the Petitioner and 36 
for the Intervenor. 
On the other hand, if there were 160 eligible voters, 
there would have been 37 possibly disenfranchised vot-
ers.  That number could possibly have affected the elec-
tion results because if those 37 votes are added to the 11 
challenged ballots, those 48 votes, had they been cast for 
the Intervenor, could have resulted in a victory for the 
Intervenor. 
Our dissenting colleague criticizes our approach as 
ﬁmathematicalﬂ and ﬁmechanical
.ﬂ In fact, our approach 
follows Board precedent.  In 
Wolverine Dispatch
, supra, 
for example, the Board set aside the election because 

ﬁthe approximate number of e
ligible voters exceeded the 
number of ballots cast by four,ﬂ and the four eligible 
employees possibly disenfranchised by the unscheduled 
closing of the polls could have been sufficient to affect 
the election results
.8 Here, the Petitioner™s exceptions cast doubt as to the 
number of eligible voters in the unit.  If the number of 

eligible voters is as alleged by the Petitioner, then the 

number of possibly disenfranchised employees would not 
be determinative of the results of the election and there 
would be no reason to set aside the election
.9 Our approach is further supported by 
Nyack Hospital
, 238 NLRB 257, 258Œ260 (1978), a case cited with ap-
proval in 
Jobbers Meat and Wolverine Dispatch
.  In Ny-ack Hospital
, the Board adopted the Regional Director™s 
recommendation to set aside elections in two bargaining 
units based on his finding that the number of voters pos-
sibly disenfranchised by the late opening of the polls was 
sufficient to have affected the outcome of the elections. 
238 NLRB at 260.  In making that finding, the Regional 

Director subtracted the number of employees who had 
been terminated or excluded from the unit prior to the 
election from the number of employees on the eligibility 
lists.  238 NLRB at 259 fns. 8, 9, and 10.  This is pre-
cisely the type of calculation that the remand in this case 
will accomplish. 
In two additional cases, also cited in 
Wolverine Dis-patch
, the Board, consistent with our approach, regarded 
the approximate number of eligible voters as a significant 
factor in the analysis.  Thus, in 
Jim Kraut Chevrolet
, 240 
NLRB 460 (1979), the Board reversed the Regional Di-
rector and refused to set an election aside, notwithstand-
ing the late opening of the polls, because there was ﬁno 
                                                          
 8 321 NLRB at 796Œ797.  The tally of ballots in 
Wolverine Dispatch 
showed that of approximately 34 e
ligible voters, 30 cast ballots, of 
which 15 were for and 11 were agains
t the Petitioner, and 4 were chal-
lenged. 
9 The dissent misstates our position when it claims that our approach 
ﬁproceeds from the predicate that an 
Excelsior list is both accurate and exclusive, reflecting the precise num
ber of employees eligible to vote 
in an election.ﬂ  Obviously, if that 
statement were true, we would not be 
remanding this proceeding for a hearing to determine if, as claimed by 
the Petitioner, 19 employees included on the 
Excelsior list were termi-
nated or quit before the election a
nd thus were not eligible voters. 
evidence that any employee wa
s disenfranchised . . . . 
Indeed, the official tally of ballots . . . showed that the 
number of valid votes counted plus the challenged ballot 
equaled the approximate number of eligible voters.ﬂ 
Similarly, in 
Celotex Corp.
, 266 NLRB 802 (1983), 
the Board found that the late opening of the polls did not 

warrant setting the election aside.  The Board relied, inter 

alia, on the tally of ballots, which showed that ﬁthe num-
ber of employees casting ballots, including challenged 
ballots . . . exceeded the appr
oximate number of eligible 
voters.ﬂ 266 NLRB at 803. 
We disagree with our dissenting colleague™s sugges-
tion that our approach is an unwarranted expenditure of 
Board resources.  To the co
ntrary, we believe that our 
approach can conserve the Bo
ard™s resources.  The eligi-
bility of the 19 employees in question likely can be easily 

ascertained, at minimal agency expense.  If that determi-
nation results in a clear expression of the will of a major-

ity of the eligible unit employees, no second election 
(probably a more costly proposition) will be necessary.  
If not, then a second election will be held.  We certainly 
agree with our dissenting colleague that the polls should 
open at the scheduled time.  But, where the late opening 
could not have disenfranchised enough eligible voters to 

affect the election results, we see no reason to set aside 
the election.  In our view, adherence to the 
Wolverine 
Dispatch
 line of caselaw both prot
ects the integrity of the 
election process and safeguards the choice of the major-

ity of employees voting in the election. 
For these reasons, we remand this case to the Regional 
Director and direct her to 
arrange a hearing to receive 
evidence concerning the eligibility of the 19 employees 
the Petitioner alleges were terminated or quit.  The hear-
ing officer shall issue recommendations concerning the 
19 employees™ eligibility status and shall determine 
whether the number of eligible voters possibly excluded 
from voting as a result of the late opening of the polls 
proved determinative of the results of the election.  If the 
number of possibly disenfranchised employees is suffi-
cient to affect the results of 
the election, the election shall 
be set aside and a new election held. 
ORDER IT IS ORDERED
 that a hearing be held before a duly des-
ignated hearing officer for th
e purpose of receiving evi-
dence to resolve the issue raised by Objection 1. 
IT IS ORDERED
 that the designated 
hearing officer shall 
prepare and serve on the parties a report containing 
credibility resolutions, findings of fact, and recommenda-
tions to the Board as to the disposition of Objection 1.  
Any party may, within the time prescribed by the 
Board™s Rules and Regulations, file with the Board in 
Washington, D.C., eight copies of exceptions to the hear-
ing officer™s report.  Immediately upon the filing of ex-
ceptions, the filing party shall serve a copy on the other 
parties and file a copy with 
the Regional Director.  If no  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60exceptions are filed, the Board will adopt the recommen-
dations of the hearing officer. 
IT IS ORDERED 
 that this proceeding is remanded to the 
Regional Director for Region
 13 to issue notice of the 
hearing. 
 MEMBER BRAME
, dissenting. 
I do not join my colleagues™ decision to remand this 
proceeding for a hearing. Rather, I would adopt the Re-
gional Director™s recommendations, as set forth in her 
attached report, to sustain 
the Intervenor™s Objection 1 
and to set aside the election based on the opening of the 

polls 20 minutes late and the possible disenfranchisement 
of voters. 
Briefly, the parties™ Stipulated Election Agreement 
called for the election to be held from 7 to 8 a.m. and 
from 3 to 5:30 p.m.  However, the polls in the morning 
session did not open until 7:20 a.m. The tally of ballots 
showed that, of approximately 160 eligible voters, 76 
cast ballots for the Petitioner and 36 for the Intervenor, 
with 11 challenged and 2 void ballots.
 In support of their decision to remand this proceeding 
for a hearing, my colleagues a
ssertedly rely on principles 
established by a long line of precedent, as summarized in 
Jobbers Meat Packing Co.,
 252 NLRB 41 (1980), and as 
more recently reaffirmed in 
Wolverine Dispatch, Inc
., 
321 NLRB 796, 797 (1996).  My colleagues, however, 
have misapplied this precedent.  Thus, I note
 that the 
Board in 
Wolverine Dispatch 
stated: ﬁ[W]hen election 
polls are not open at their scheduled times, the proper 
standard is whether the number of employees possibly 
disenfranchised thereby is suffi
cient to affect the election 
outcome, not whether that number of voters, or any vot-

ers at all, were 
actually
 disenfranchised.ﬂ (Emphasis in 
the original, footnote omitted.) Purporting to apply 
Wol-verine Dispatch,
 the majority remands this proceeding 
for a hearing to determine the 
precise number of eligible 
employees in the unit in light of the Petitioner™s asser-
tions that 19 of the em
ployees included on the 
Excelsior list in fact were ineligible to vote because they either quit 
or were terminated before the election and that, therefore, 

the number of eligible voters who may have been disen-
franchised could not have affected the results of the elec-
tion.  
I find that 
Wolverine Dispatch
 and the precedent it 
cites do not contemplate a hearin
g of the kind directed in 
the present case.  In 
Wolverine
 Dispatch, 
the Board set aside an election where, as here, the number of appar-
ently eligible employees possibly disenfranchised due to 
the late opening of the polls, when combined with the 
number of challenged ballots in the election, could be 
sufficient to affect the election results.  Thus, the Board 
did not, as the majority™s 
reading of that case would seemingly require, remand the proceeding for a determi-
nation whether, after resolution of the challenged ballots, 
there remained a sufficient 
number of possibly disen-
franchised employees to aff
ect the outcome.  Further-
more, the case law cited in 
Wolverine Dispatch
 is ex-pressly based on the realistic assessments that the extent 

to which a substantial departure from scheduled election 
hours may affect an election 
is frequently impossible to 
determine, that such a deviation may affect the ensuing 
votes in the election, and that, where doubts are cast on 
the election results, the Board has no alternative but to 
direct a second election to 
ensure the integrity of the 
election process itself.  See 
Nyack Hospital, 238 NLRB 
257, 258Œ260 (1978), and cases discussed therein.  In 
short, the Board has previously rejected the mathematical 
and mechanical approach ta
ken by the majority here.
1 I find wholly unpersuasive my colleagues™ reliance on 
Nyack as support for their approach.  Although, as they 
point out, the Regional Director in 
Nyack 
subtracted the
 number of employees who had been terminated or ex-

cluded from the number of th
e employees on the eligibil-
ity lists for each of the three units involved, he relied on 
the apparent agreement of the parties at the pre-election 
conference. Nor are 
Jim Kraut Chevrolet
, 240 NLRB 460 
(1979), and 
Celotex Corp.
, 266 NLRB 802 (1983), on 
which the majority also relies, any more availing to their 

argument. Thus, in 
Jim Kraut
 the Board specifically found that there was no evidence that any employee had 
been disenfranchised, and in 
Celotex
 the Board expressly 
noted that the objections did not allege any possible dis-
enfranchisement of employees. And, significantly, none 
of these cases involved, as 
does the present case, asser-
tions by one party in the nature of postelection chal-
lenges to employees whose names appeared on the eligi-
bility list and the Board™s remanding for litigation to re-
solve the issue. 
My colleagues cite these cases
 as support for the ﬁtype 
of calculation that the rema
nd in this case will accom-
plish.ﬂ But, as indicated, the 
situations in those cases are clearly distinguishable from th
at in the present case and, 
in my view, the holding of
 a hearing here cannot rea-
sonably be characterized as
 merely involving a ﬁcalcula-
tion.ﬂ Furthermore, in relying on 
Jobbers
, Nyack and 
Celotex
, my colleagues effectively read out of these cases 
the language from Board precedent stating that it is fre-
quently impossible to determine the impact on employ-
ees of a substantial departure from the scheduled opening 
                                                          
 1 The majority™s approach necessa
rily proceeds from the predicate 
that an Excelsior list is both accurate and exclusive, reflecting the pre-
cise number of employees eligible to vote in an election. An 
Excelsior
 list, however, is prepared solely by
 the employer and primarily for the 
purpose of enabling the parties to co
mmunicate with unit employees.  It 
does not constitute an agreement by th
e parties as to the eligibility of 
the listed employees to vote, nor is it given conclusive effect by the 
Board on questions of eligibility.  See 
O.E. Szekeley & Associates, 
117 NLRB 42, 44Œ45 (1957). Mo
reover, our reported cases illustrate that 
omissions of names from 
Excelsior
 lists are common. See, e.g., 
Meadow Valley Contractors, 
314 NLRB 217 fn. 1 (1994); 
Ponce Tele-vision Corp. (WRIK-TV-Channel 17)
, 192 NLRB 115 (1971); 
Gamble Robinson
 Co., 180 NLRB 532 (1970). 
 MIDWEST CANVAS CORP. 61of the polls and holding that, where doubts have been 
cast on the election results, the election should be set 
aside even where the votes of possibly disenfranchised 
employees could not have been determinative. See 
Job-bers, supra at 41,
2 Nyack
, supra at 259, and 
Celotex
, su-
pra at 803. Finally, my colleagues™ reliance on N
yack
 is particularly puzzling given the fact that the Board there 

applied the above-stated principles and set aside the elec-
tion in the office clerical unit, notwithstanding its spe-
cific finding that the number of possibly disenfranchised 
employees was not determinative of the election out-
come.  Thus, 
Nyack
 is directly contrary to the approach 
my colleagues espouse. 
In sum, the present case in
volves a substantial depar-
ture from the scheduled opening of the polls, the possible 
disenfranchisement of a substantial number of employ-
ees, and substantial doubts as to the integrity of and em-
ployee confidence in the Boar
d™s election process.  Ac-
cordingly, I conclude that the holding of a hearing is 
wholly unwarranted and a totally unnecessary expendi-
ture of the Board™s limited resources.
3 Therefore, and in 
agreement with the 
Regional Director, I would sustain 
the Intervenor™s Objection 1,
 set aside the election and direct a second election. 
                                                             
                                                           
2 My colleagues acknowledge the language from 
Jobbers 
that the Board has set aside elections where it was impossible to determine 
whether the deviation from the scheduled election times affected the 
outcome
.  They conclude, however, that th
is is not such a case because 
the number of employees actually dise
nfranchised may, after a hearing, 
no longer be determinative of the results. My colleagues™ reasoning 

escapes me. Thus, 
Jobbers, in summarizing the situations in which 
elections have been set aside, refers
 separately to cases in which the 
number of possibly disenfranchised 
employees could have been deter-
minative. It then, 
in addition
, refers to other situations where,  
although 
the number of possibly disenfranchised employees
 could not have been 
determinative, the Board has set aside elections, including as one cate-
gory, cases where it is impossible to
 determine whether the deviation 
from the scheduled election times affected the outcome.  
Jobbers, supra 
at 41.  (Emphasis provided.) Thus, 
it is plain from the language of 
Jobbers itself that the latter category of cases applies whether the num-
ber of possibly disenfranc
hised employees is determinative.   My col-
leagues, by construing the language of 
Jobbers 
as they do, have simply 
read out the very language on which the Board has effectively relied to 

set aside elections where there are s
ubstantial doubts as to their fair-
ness. 3 I am not as confident as my coll
eagues that the eligibility of the 19 
employees whom the Petitioner asserts were no longer employed as of 
the date of the election can be deci
ded at ﬁminimum agency expense.ﬂ 
At the hearing the Employer, the Intervenor, or both may contest the 
Petitioner™s assertions concerning the 
status of the 19. Moreover, fol-
lowing the hearing and the issuance of a report, it may be that the num-

ber of possibly disenfranc
hised employees will remain determinative of 
the election results and that a se
cond election must nevertheless be 
directed.  As a practical matter, the immediate direction of a second 

election eliminates both the delay a
nd the expense of a hearing, and, 
more importantly, it ensures the inte
grity of the Board™s election proc-
esses. APPENDIX THE OBJECTIONS 
Objection 1  The polling place for the election was opened late by over 20 
minutes. From the investigation, the ev
idence is clear that the polls 
did not open until 7:20 a.m., 20 minutes after the polls were 
scheduled to open. It is also clear the reason the polls were 
opened late was because the Employer did not provide access 
to the facility where the election was scheduled to be conducted 
by the Board agent. The Employer claimed that he had no keys 
to the facility where the election was being conducted. This 
irregularity concerns an essentia
l condition of an election which 
is that all eligible employees must be given an opportunity to 

vote. Whatcom Security Agency
, Inc.,
 258 NLRB 985 (1981). 
The Petitioner contends that the late opening of the polls 
does not warrant overturning th
e election because the number 
of eligible employees who did no
t vote is insufficient to change 
the outcome of the election. However, even if the votes of the 
excluded employees would not have affected the results of the 
election, the Board has set aside elections where it was impos-
sible to determine whether such an irregularity affected the 
outcome of the election. 
Jobbers Meat Packing Co.
, 252 NLRB 41 (1980). Further, the Board has set aside elections regardless 

of whether the ballots of employees possibly excluded from 
voting proved determinative, because the votes cast after the 
polls were opened late may have b
een affected by the late open-
ing. The Nyack Hospital
, 238 NLRB 257 (1978) and B & B 
Better Baked Foods, Inc., 208 NLRB 493 (1974). In this in-
stance, it is impossible to determine whether the lateness of the 
opening of the polls affected the results of the election. This 
deviation from the election procedures creates doubt and uncer-
tainty as to the results of the election and warrants setting aside 
the election and holding a new one. 
Whatcom
, at 985. 
Under these circumstances, I am setting aside the election 
based on the evidence contained 
in Objection 1, and, accord-
ingly, I find it unnecessary to consider the merits of the other 
objections filed by the Intervenor. 
CONCLUSION 
On the basis of the foregoing, it is the conclusion and the 
recommendation of the undersigne
d that the election conducted on October 3, 1997, should be set aside and that a new election 

be conducted.
1  1 Under the provision of Sec. 102.69 of the Board™s Rules and Regu-
lations, as amended exceptions to this report may be filed with the 
Board in Washington, D.C. Exceptions must be received by the Board 
in Washington on November 7, 1997. 
Under the provisions of Sec. 102.69(g) of the Board™s Rules and 
Regulations, documentary evidence, 
including affidavits, which a party 
has timely submitted to the Regiona
l Director in support of its objec-
tions or challenges and which are no
t included in the Report, are not 
part of the record before the Board unless appended to the exceptions or 
opposition thereto that the party filed with the Board. Failure to append 
to the submission to the Board copi
es of evidence timely submitted to 
the Regional Director and not included in the Report shall preclude a 
party from relying on that evidence in any subsequent related unfair 
labor practice proceeding. 
